         Case 1:87-cr-00419-DC Document 277
                                        274 Filed 04/15/21
                                                  04/14/21 Page 1 of 2




               D: +1 212-224-2609
                vhou@cgsh.com



                                                     April 14, 2021

VIA ECF

The Honorable Denny Chin
United States Circuit Judge
Daniel Patrick Moynihan United States Courthouse
500 Pearl St.
New York, NY 10007-1312

              Re: USA v. Torres-Nunez, 1:87-cr-00419-DC (S.D.N.Y.)

Dear Judge Chin:

                Your Honor appointed me under the Criminal Justice Act to represent defendant
Persio Torres-Nunez in the above-referenced matter in connection with filing a Motion for
Compassionate Release (the “Motion”). We write on behalf of Mr. Torres-Nunez to seek leave
from the Court to file (i) a support letter written by Mr. Torres-Nunez’s son, (ii) Mr. Torres-
Nunez’s Pre-Sentence Report, and (iii) Transcript of the July 29, 1988 Sentencing Hearing under
seal in support of his reply to the Government’s opposition to his Motion.

               The Government, specifically Sarah Kushner, Assistant United States Attorney,
has consented to the proposal outlined above.

              Thank you for your consideration of this matter.
         Case 1:87-cr-00419-DC Document 277
                                        274 Filed 04/15/21
                                                  04/14/21 Page 2 of 2

Judge Chin, p. 2


                                        Respectfully,




                                        Victor L. Hou


cc: All Counsel of Record (VIA ECF)




Application GRANTED.

SO ORDERED.

s/Denny Chin, USJC

April 15, 2021
